                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

RANI E. M.,                                      *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 18-2171
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                 MEMORANDUM OPINION GRANTING DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

       Plaintiff Rani E. M. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment (ECF No. 14), Defendant’s Motion for

Summary Judgment (ECF No. 15), and “Plaintiff’s Reply Brief” (ECF No. 16).2 Plaintiff

contends that the administrative record does not contain substantial evidence to support the

Commissioner’s decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the

reasons that follow, Defendant’s Motion for Summary Judgment (ECF No. 15) is GRANTED,



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED, and the Commissioner’s

final decision is AFFIRMED.

                                                 I

                                           Background

       On August 9, 2016, Plaintiff filed a complaint in this Court seeking review of

Administrative Law Judge (“ALJ”) Francine L. Applewhite’s decision on March 30, 2016,

finding her not disabled from January 1, 2013, through the date of the decision. R. at 2560-94.

Following the Court’s remand (R. at 2595-2612), ALJ Applewhite held a supplemental hearing

on April 11, 2018, where Plaintiff and a vocational expert (“VE”) testified. R. at 2536-59. The

ALJ thereafter found on May 16, 2018, that Plaintiff was not disabled from her alleged onset

date of disability of January 1, 2013, through the date last insured of December 31, 2017. R. at

2512-35. In so finding, the ALJ found that, through the date last insured, Plaintiff had a mild

limitation in concentrating, persisting, or maintaining pace. R. at 2519. The ALJ then found

that, through the date last insured, Plaintiff had the residual functional capacity (“RFC”) “to

perform light work as defined in 20 CFR 404.1567(b) except occasional climbing of ladders,

ropes or scaffolds; frequent climbing of stairs or ramps; frequent stooping, crouching, crawling

or kneeling; frequent interaction with the public, co-workers or supervisors; and remaining on

task only 95 percent of the 8-hour workday.” R. at 2520.3 In light of this RFC and the VE’s

testimony, the ALJ found that, through the date last insured, Plaintiff could perform her past



3
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id. “If someone can do light work, [the Commissioner determines] that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” Id.
                                                 2
relevant work as an information systems manager. R. at 2526. The ALJ alternatively found that,

through the date last insured, she could perform other work, such as a packer, sorter, or

inspector. R. at 2526-27. The ALJ thus found that Plaintiff was not disabled from January 1,

2013, through the date last insured of December 31, 2017. R. at 2527.

       After Plaintiff exhausted her administrative remedies (Pl.’s Mem. Supp. Mot. Summ. J. 3,

ECF No. 14-2; Def.’s Mem. Supp. Mot. Summ. J. 2, ECF No. 15-1), she filed a complaint in this

Court on July 16, 2018, seeking review of the Commissioner’s decision. Upon the parties’

consent, this case was transferred to a United States Magistrate Judge for final disposition and

entry of judgment. The case then was reassigned to the undersigned. The parties have briefed

the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the



                                                 3
regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).4

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.


4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”             20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.        Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant



                                               5
numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to




                                                  6
differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                            Discussion

       In her March 30, 2016, decision, the ALJ found that Plaintiff had moderate difficulties in

concentration, persistence, or pace from her alleged onset date of disability of January 1, 2013,

through the date of the decision. R. at 2566. The ALJ found that, during this period, Plaintiff

had the RFC

       to perform light work as defined in 20 CFR 404.1567(b) except occasional
       climbing of ladders, ropes, scaffolds, stairs, or ramps; occasional stooping,
       crouching, crawling, or kneeling; work in a low stress job defined as occasional
       interaction with the public, co-workers, or supervisors and able to remain on task
       95% or more of an eight-hour workday.

R. at 2567. Upon reviewing the ALJ’s decision, the Court found that the ALJ’s hypothetical

question to the VE and the corresponding RFC assessment limiting Plaintiff to “a low stress job

defined as occasional interaction with the public, co-workers, or supervisors” did not account for

her moderate limitations in maintaining concentration, persistence, or pace under Mascio v.

Colvin, 780 F.3d 632 (4th Cir. 2015). R. at 2609. The Court noted that, under Mascio, once an

ALJ finds that a claimant suffers from moderate difficulties in concentration, persistence, or

pace, the ALJ must either include a corresponding limitation in her RFC assessment or explain

why no such limitation is necessary. R. at 2608-09. The Court also found that the ALJ’s

decision failed to explain how, despite Plaintiff’s moderate difficulties in maintain concentration,

persistence, or pace, she would be able to remain on task 95% or more of an eight-hour workday.

R. at 2609. It was also unclear to the Court how being off task only 5% of the workday would be

consistent with a moderate limitation in concentration, persistence, or pace. R. at 2609-10.



                                                 7
Because the Court found that the ALJ’s failure to build an accurate and logical bridge from the

evidence to her conclusion frustrated meaningful review and constituted reversible error, the

Court remanded the matter to the Commissioner. R. at 2610 (citing Lewis v. Berryhill, 858 F.3d

858, 868 (4th Cir. 2017); Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016); Mascio, 780 F.3d

at 636). The Court also remanded the matter because the ALJ did not provide persuasive,

specific, and valid reasons for giving little weight to Plaintiff’s disability rating from the

Department of Veterans Affairs. R. at 2610-12. In so remanding, the Court declined to address

Plaintiff’s additional arguments that the ALJ had erred in evaluating properly the opinions of her

treating physicians and in assessing her credibility. R. at 2607, 2611-12.

       Plaintiff contends that substantial evidence does not support the ALJ’s decision after

remand to avoid the orders of the Court and the Appeals Council by changing her concentration,

persistence, and pace finding from moderate to mild on the basis of the same evidence. Pl.’s

Mem. Supp. Mot. Summ. J. 4-14, 17-18, ECF No. 14-2. She also argues that the ALJ’s failure to

follow the Court’s remand order violated the law-of-the-case doctrine and thus was reversible

error. Id. at 14-17. For the reasons discussed below, Plaintiff’s arguments are unavailing.

       “The mandate rule prohibits lower courts, with limited exceptions, from considering

questions that the mandate of a higher court has laid to rest.” Tanner v. Comm’r of Soc. Sec.,

602 F. App’x 95, 97 (4th Cir. 2015) (per curiam) (quoting Doe v. Chao, 511 F.3d 461, 465 (4th

Cir. 2007)). “An interest in finality also undergirds the law of the case doctrine.” Id. “The law

of the case doctrine generally prohibits a court from considering an issue that has already been

decided by that same court or a higher court in the same case.” Stacy v. Colvin, 825 F.3d 563,

567 (9th Cir. 2016).

       [W]hen a decision of an appellate court establishes “the law of the case,” it “must
       be followed in all subsequent proceedings in the same case in the trial court or on

                                                 8
       a later appeal . . . unless: (1) a subsequent trial produces substantially different
       evidence, (2) controlling authority has since made a contrary decision of law
       applicable to the issue, or (3) the prior decision was clearly erroneous and would
       work manifest injustice.”

Sejman v. Warner-Lambert Co., 845 F.2d 66, 69 (4th Cir. 1988) (alteration in original) (quoting

EEOC v. Int’l Longshoremen's Ass’n, 623 F.2d 1054, 1058 (5th Cir. 1980)). “The mandate rule

is ‘a specific application of the law of the case doctrine.’” Tanner, 602 F. App’x at 98 (quoting

United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993)). The mandate rule “applies with equal

authority and weight to . . . administrative agencies.” Scott v. Mason Coal Co., 289 F.3d 263,

267 (4th Cir. 2002) (dicta). Thus, “both the law of the case doctrine and the rule of mandate

apply in the social security context.” Stacy, 825 F.3d at 567.

       As Plaintiff points out, “[d]eviation from the court’s remand order in the subsequent

administrative proceedings is itself legal error, subject to reversal on further judicial review.”

Sullivan v. Hudson, 490 U.S. 877, 886, 109 S. Ct. 2248, 2254-55 (1989). “The ALJ is not free to

disregard the district court’s order, which may ‘include detailed instructions concerning the

scope of the remand, the evidence to be adduced, and the legal or factual issues to be

addressed.’” Myers v. Colvin, No. 4:14CV32, 2015 WL 3830972, at *16 (E.D. Va. June 18,

2015) (quoting Hudson, 490 U.S. at 885, 109 S. Ct. at 2254). The ALJ “may, however, ‘decide

anything not foreclosed by the mandate.’” Stacy, 825 F.3d at 568 (quoting Hall v. City of Los

Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012)). “[A]s long as an issue was not finally decided in

the District Courts, the ALJ can exceed the scope of a remand order and reconsider any evidence

deemed appropriate in reaching a decision regarding a claim.” Beatty v. Comm’r of Soc. Sec.,

No. 14-11550, 2015 WL 5693663, at *3 (E.D. Mich. Sept. 29, 2015); see Tanner, 602 F. App’x

at 98 n.* (“The Social Security Administration’s Hearings, Appeals, and Litigation Law Manual

‘HALLEX’ notes that the Appeals Council will vacate the entire prior decision of an

                                                 9
administrative law judge upon a court remand, and that the ALJ must consider de novo all

pertinent issues.”); 20 C.F.R. §§ 404.977(b) (on remand, an ALJ “may take any additional action

that is not inconsistent with the Appeals Council’s remand order”), 404.983 (any issues relating

to the disability claim may be considered by the ALJ whether or not they were raised in the

administrative proceedings leading to the original final decision in the case).

       After the supplemental hearing following the Court’s remand, the ALJ evaluated whether

Plaintiff’s mental impairments satisfied the paragraph B criteria of Listings 12.04, 12.06, and

12.15 through the date last insured. R. at 2519. The ALJ found that they did not because, among

other things, Plaintiff had a mild limitation in concentrating, persisting, or maintaining pace. R.

at 2519-20. “The limitations identified in the Paragraph B Criteria are not an RFC assessment,

but are used to rate the severity of mental impairments at steps two and three of the sequential

evaluation process.” Chester v. Berryhill, No. 2:15-cv-01724-JCM-PAL, 2018 WL 6829042, at

*10 (D. Nev. Sept. 27, 2018), report and recommendation adopted, No. 2:15-CV-1724 JCM

(PAL), 2019 WL 148396 (D. Nev. Jan. 8, 2019); see R. at 2520. “The Court’s mandate did not

expressly or impliedly resolve any issues concerning the prior ALJ’s Step 2 or Step 3

determinations.” Harrison v. Berryhill, No. ED CV 18-81-E, 2018 WL 5304794, at *4 (C.D.

Cal. Oct. 24, 2018).     Rather, the Court directed the ALJ, on remand, to provide analysis

consistent with Mascio. R. at 2608-10. The Court’s order thus “did not dictate any particular

result in terms of the ALJ’s analysis of the appropriate level of difficulties in concentration,

persistence, and pace, but did require an adequate explanation of how the ALJ considered the

evidence relating to Plaintiff’s ability to concentrate,” persist, or maintain pace. Leona A. v.

Comm’r, Soc. Sec. Admin., Civil No. SAG-18-2279, 2019 WL 3220699, at *2 (D. Md. July 17,

2019); see Cadenhead v. Astrue, No. 05 C 3929, 2010 WL 5846326, at *13 (N.D. Ill. Mar. 5,



                                                 10
2010) (“As there were no specific findings or instructions from the court hindering the ALJ on

remand here, the law of the case did not preclude him from re-examining the issue of

[substantial, gainful activity] after his original decision was vacated and remanded.”).

       As for the ALJ’s finding that Plaintiff’s limitation in concentrating, persisting, or

maintaining pace was mild through the date last insured, the ALJ found:

       While [Plaintiff] alleged significant limitations here, she reported reading and
       watching TV as her hobbies. She added that she could concentrate well enough to
       drive a car. Review of systems were rarely positive for corresponding symptoms.
       Upon mental status examination, she remained fully alert and oriented. While she
       had trouble with serial sevens, she displayed logical, coherent thought process.
       There was no evidence of impulsivity or hyperactivity. In fact, she was able to
       read and follow simple instructions and copy a simple geometric design. Any
       cognitive impairment was no more than mild, according to the consultative
       psychologist.

R. at 2519. As noted above, when conflicting evidence allows reasonable minds to differ as to

whether a claimant is disabled, the responsibility for that decision falls on the ALJ. Johnson,

434 F.3d at 653. “[T]he possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s finding from being supported by substantial

evidence.” Am. Textile Mfrs. Inst., Inc. v. Donovan, 452 U.S. 490, 523, 101 S. Ct. 2478, 2497

(1981). Because substantial evidence supports this finding of the ALJ, who built an accurate and

logical bridge from the evidence to her conclusion, Plaintiff’s contrary argument is unavailing.

See Monroe, 826 F.3d at 189.

       In any event, even if the ALJ erred in not adhering to the law of the case at steps two and

three regarding Plaintiff’s limitation in concentrating, persisting, or maintaining pace, the error

was harmless because the ALJ continued the sequential analysis. See Cadenhead, 2010 WL

5846326, at *13. After the Court’s remand, Plaintiff presented new testimony and submitted

additional evidence. R. at 2540-52, 2811-2968. “In light of the new evidence before the ALJ



                                                11
upon remand, the ALJ was entitled to re-evaluate Plaintiff’s residual functional capacity.”

Celedon v. Berryhill, No. 1:16-cv-00440-JLT, 2017 WL 3284519, at *5 (E.D. Cal. Aug. 2,

2017), aff’d mem. per curiam sub nom. Celedon v. Saul, No. 17-16979, 2019 WL 4302943 (9th

Cir. Sept. 11, 2019). Plaintiff’s argument to the contrary is thus without merit.

       The “law of the case” doctrine also does not apply here because the Court had not

decided previously the issues of Plaintiff’s credibility and the weight given by the ALJ to the

opinion evidence. See Brachtel v. Apfel, 132 F.3d 417, 419-20 (8th Cir. 1997). In considering

Plaintiff’s RFC after the Court’s remand, the ALJ found that, although Plaintiff’s “medically

determinable impairments could reasonably be expected to cause some but not all of the alleged

symptoms,” her “statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence in the record

for the reasons explained in this decision.” R. at 2521. The ALJ found that the objective

medical evidence did not demonstrate the severity of Plaintiff’s subjective statements. R. at

2521. The ALJ also found that Plaintiff’s subjective statements were not entirely consistent with

the other evidence of record, including her activities of daily living (R. at 2523). See Ladda v.

Berryhill, 749 F. App’x 166, 173 n.4 (4th Cir. 2018); Johnson, 434 F.3d at 658; Gross v.

Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986) (per curiam). The ALJ gave lesser weight after

remand to the state agency consultants’ opinions regarding Plaintiff’s moderate concentration

and persistence limitations because the objective findings and her subjective statements did not

demonstrate more than mild limitations. R. at 2523-24. Because the Court finds that substantial

evidence supports the decision of the ALJ, who applied the correct legal standards here,

Defendant’s Motion for Summary Judgment is GRANTED, Plaintiff’s Motion for Summary

Judgment is DENIED, and the Commissioner’s final decision is AFFIRMED.



                                                12
                                            V

                                       Conclusion

      For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 15)

is GRANTED. Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED. The

Commissioner’s final decision is AFFIRMED. A separate order will issue.



Date: September 19, 2019                                       /s/
                                                 Thomas M. DiGirolamo
                                                 United States Magistrate Judge




                                            13
